Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-10, 12, 15, 16 are objected to because of the following informalities:  as per claim 8, “for of” (line 1) must be amended; as per claims 9-10, 12, 16-17, 19, “comprise comprising” (lines 1, 1-2) must be amended; as per claim 15, --storage-- must be inserted after “readable” (line 2), see, for example, paragraphs [0041, 0042] etc. for eligible subject matter.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 11, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 11, 18 recite the limitation "predicted switch usage data" in line 1. There is insufficient antecedent basis for this limitation in the claim. Perhaps the claims should be dependent upon claim 3, claim 10, claim 17, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-15, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ho et al. [US 11,100,266 B2].
Taking claim 1 as exemplary of claims 1, 8, 15 [column 2, lines 41-44; column 12, lines 3-30], a method of predicting power usage of a chip, the method comprising: 
receiving placement data describing a placement, within the chip, of a plurality of logical components of the chip [column 1, lines 39-41; column 5, lines 30-31; column 9, lines 5-6]; 
providing the placement data as an input to a neural network [column 1, lines 16-31; column 3, lines 36-39; column 5, lines 25-26]; and 
determining, by the neural network, based on the placement data, a predicted power usage of the chip [column 3, line 63-column 4, line 1, 40-46; column 5, lines 26-27; column 9, lines 5-6; column 10, lines 13-15, 38-40].
As per claims 5, 12, 19, further comprising manufacturing a chip based on the placement data [column 5, lines 10-20].
As per claims 6, 13, 20, further comprising: receiving clock data associated with the chip [column 9, line 66-column 10, line 12]; receiving routing data associated with the chip [column 9, lines 56-65]; and wherein manufacturing the chip is further based on the clocking data and the routing data [column 5, lines 10-20; column 10, lines 21-23].
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NG et al. [US 2016/0117436 A1] disclose a power estimate chart (see FIG. 7). Nagaraja [US 10,372,859 B2] disclose designing an SoC by reinforcement learning (see Abstract). Veller et al. [US 2007/0276645 A1] disclose power modeling (see Abstract). Prasad et al. [US 2017/0193136 A1] disclose predictive modeling (see Abstract). 
Allowable Subject Matter
Claims 2-3, 9-10, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 11, 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: although Ho et al. disclose training, the prior art of record does not disclose, teach, or render obvious the combination of as per claims 2, 9, 16, further comprising: receiving training data comprising placement data for a plurality of other chips and power usage data for the plurality of other chips; and training, based on the training data, the neural network; and as per claims 3, 10, 17, further comprising: generating, by a logic simulator, based on the placement data, predicted switch usage data associated .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/               Primary Examiner, Art Unit 2851